Citation Nr: 1616505	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-31 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2014).

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1956.  He died in May 2008.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the Louisville, Kentucky RO.

In March 2014, the Board remanded the appellant's claim of entitlement to service connection for the cause of the Veteran's death for further evidentiary development.  In the March 2014 remand, the Board requested the Agency of Original Jurisdiction (AOJ) to issue the appellant a statement of the case (SOC) to address her claim of entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318.  In May 2014, a SOC was issued as to the claim of entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318.  In June 2014, the appellant submitted a timely substantive appeal (VA Form 9).  Thus, the issue of entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318 is currently before the Board.  The claims file has been returned to the Board for further appellate proceedings.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDINGS OF FACT

1.  The Veteran died in May 2008.

2.  During his lifetime, the Veteran had been granted a total disability rating based on individual unemployability (TDIU) effective June 15, 1998.
 
3.  The Veteran was not, at the time of his death, in receipt of or entitled to receive compensation for service connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death. 


CONCLUSION OF LAW

The criteria for DIC pursuant to 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318; 38 C.F.R. §§ 3.22, 20.1106 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Clams Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (2014); 38 C.F.R. § 3.159 (2015).  

As to the claim of entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318, it must be denied as a matter of law for the reasons indicated below.  Hence, VCAA's notification and assistance requirements are inapplicable.  38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

II.  Analysis

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse or children in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was "entitled to receive," compensation for service-connected disability that (1) was continuously rated as totally disabling for the 10 years immediately preceding death, (2) was continuously rated as totally disabling for a period of not less than 5 years from the date of his discharge or release from active duty or (3) was continuously rated as totally disabling for a period of not less than one year immediately preceding death, and the Veteran was a former prisoner of war (POW) who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a).  The total rating may be schedular or may be a TDIU.  38 C.F.R. § 3.22(c).

Here, the appellant claims that the Veteran was continuously rated as totally disabling for 10 years immediately preceding death.  The appellant does not contend and the evidence does not show that the Veteran was rated totally disabled for not less than 5 years after discharge or was a POW.

During the Veteran's lifetime, service connection was established for herniated nucleus pulposus, L4-L5, rated 60 percent disabling.  In addition, in an August 1999 rating decision, the Decision Review Officer (DRO) granted the Veteran's claim for a TDIU and assigned an effective date of June 15, 1998, the date of his claim.  A claim for a TDIU is a type of increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007) (holding that a TDIU claim based on a condition that has already been service connected to be an increased-rating claim for the purpose of the application of 38 U.S.C. § 5110(b)(2).

Although the Veteran was notified of this decision in a letter later that month, he did not appeal the assigned effective date or submit new and material evidence with regard to when he became unemployable due to his service connected disability.  The August 1999 rating decision, to include the assigned effective date, thus became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).

The Veteran died on May [REDACTED], 2008. 

Thus, the Veteran was rated as totally disabled at the time of his death.  However, the June 15, 1998, effective date for the TDIU does not meet the 10-year rating requirement preceding the Veteran's death in May 2008.  As the Veteran did not timely challenge the effective date assigned for TDIU or submit new and material evidence resulting the claim remaining pending, the decision became final and the effective date could no longer be challenged on direct appeal.  The only way to challenge the effective date of the assignment would have been via a motion alleging clear and unmistakable error (CUE), and such was not filed. 

Significantly, however, the phrase "entitled to receive" includes a situation in which a veteran would have received total disability compensation at the time of death for service-connected disability for the required time period but for CUE committed by VA in a decision on a claim filed in the Veteran's lifetime.  38 C.F.R. § 3.22(b)(1).  There are also other bases under 38 C.F.R. § 3.22(b)(3) under which a Veteran may be considered to have been entitled to receive the required compensation, but those are not applicable in this case.

Generally, a claimant must indicate an intent to seek revision and state what constitutes CUE with some degree of specificity.  Bowen v. Shinseki, 25 Vet. App. 250, 254 (2012).  In this case, it is unclear whether the appellant has raised CUE as to the August 1999 final rating decision or any other decision rendered during the Veteran's lifetime, as the appellant, through her representative, requested a review of the Veteran's claims file to "check for anything that might help determine an earlier effective date for his 100 %."  See representative's statement dated July 2009.  The Board's review of the record does not reflect that CUE was committed in any of the rating decisions issued during the Veteran's lifetime, to include in the assignment of the effective date in the August 1999 decision.

The evidence reveals in June 15, 1998, VA received the Veteran's claim of entitlement to a TDIU, claimed as due to his service-connected herniated nucleus pulposus, L4-L5.  In a December 1998 rating decision, the RO denied the claim of entitlement to a TDIU, based on lack of evidence that the Veteran was unable to secure or maintain gainful occupation due to his service-connected herniated nucleus pulposus, L4-L5.  In December 1998, the Veteran submitted a notice of disagreement and a SOC was issued in May 1999.  In May 1999, the Veteran submitted his substantive appeal and requested a DRO hearing.  In July 1999, the Veteran was afforded a DRO hearing.  During the DRO hearing, the Veteran indicated that if the DRO awarded a TDIU, then he would consider his TDIU claim satisfied in full.  See DRO hearing transcript dated July 1999, page 8.  Furthermore, the DRO held the case open for an additional 60 days to allow the Veteran to submit additional evidence.  In August 1999, the Veteran submitted a private medical opinion that stated that his service-connected herniated nucleus pulposus, L4-L5, "renders him unemployable."  In an August 1999 rating decision, the DRO granted the Veteran's claim for a TDIU and assigned an effective date of June 15, 1998, the date of his claim.  The Veteran did not appeal the August 1999 rating decision and, thus, became final.  

The Board finds no evidence of CUE in the August 1999 final rating decision.  CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In this case, the Veteran was granted a TDIU effective the date of his claim, June 15, 1998.  There is no evidence that the Veteran should have been awarded an earlier effective date than his claim of June 15, 1998, to include based on evidence of unemployability within a year of the filing of the claim.  To the extent there was any evidence suggesting such unemployability, or that a higher rating was warranted at the time of any of the prior rating decisions regarding the appropriate disability rating for the Veteran's service connected back disability, such decisions involved a weighing of the evidence that cannot be the basis of a finding of CUE.  Id.

Unfortunately, in this case, the Veteran was in receipt of a TDIU for 9 years, 11 months, and 5 days and there is no basis in the evidence to find otherwise, to include on the basis of CUE committed by VA in a decision filed in the Veteran's lifetime.  While the Board is sympathetic to the appellant's arguments in this regard, it is bound by the laws and regulations that apply to veterans claims. 38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. §§ 19.5, 20.101(a) (2015).  As the Veteran had no service-connected disability rated as totally disabling for at least 10 years prior to his death, entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318 is denied. 


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  The appellant contends that the Veteran's service-connected herniated nucleus pulposus, L4-L5, to include prescribed and over the counter medications, such as non-steroid anti-inflammatory drugs (NSAIDS), for herniated nucleus pulposus, L4-L5, caused or contributed to the Veteran's death.

The Veteran's VA treatment records reflect that he was prescribed and took over the counter medications for his back pain.  See, e.g., VA medications list printed February 2010. 

The Veteran died in May 2008.  The death certificate lists the immediate cause of death as upper gastrointestinal bleeding and an underlying cause of gastric ulcers.

In May 2010, a VA medical opinion was obtained to determine whether the Veteran's medication for his service-connected herniated nucleus pulposus, L4-L5, caused or contributed to his death.  The May 2010 VA physician was unable to provide an opinion without reviewing the treatment records surrounding the Veteran's death.  The VA physician explained that the claims file included treatment record dated up January 2008; however, there were no treatment records from the Veteran's terminal private hospitalization in May 2008.  

In March 2014, the Board remanded the appellant's claim to provide her with a VA Form 21-4142, Authorization and Consent to Release Information (submitted to her correct address) to be completed and returned to enable VA to obtain treatment records from the Veteran's terminal private hospitalization in May 2008.   Moreover, the March 2014 Board remand directivities indicated that if, and only if, such records were obtained, then the AOJ should obtain a VA opinion as to the etiology of the Veteran's cause of death.

In response, the AOJ submitted a VA Form 21-4142, Authorization and Consent to Release Information, to the appellant; however, it was returned to sender, unable to forward.  Thus, there was no VA opinion obtained to determine the etiology of the Veteran's cause of death. 

A review of the claims file reflects that the appellant notified VA that she moved to Kentucky and that was her permanent address.  See, e.g., appellant's correspondences dated June 2008 and notice of disagreement dated July 2009.  However, the appellant's most recently received correspondences show a different address than what she previously listed as her permanent address.  See, e.g., appellant's substantive appeal dated June 2014. 

In effort to ensure that the appellant receives due process, the Board finds that a remand is necessary to confirm her current address of record and then send a VA Form 21-4142 to the appropriate address.  Sprinkle v. Shinseki, 733 F.3d 1180, 1185 (Fed. Cir. 2013) (Veterans and other claimants are entitled to due process during VA proceedings).

Additionally upon remand, regardless whether the Veteran's terminal private hospitalization treatment records are obtained, the Boards finds that a VA opinion should be obtained to determine the etiology of the Veteran's cause of death.  The Federal Circuit has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  As it cannot be said that there is no reasonable possibility that a medical opinion would aid in substantiating the appellant's claim, a medical opinion should be obtained.

Accordingly, the claim for entitlement to service connection for the cause of the Veteran's death is REMANDED for the following action:

1.  Contact the appellant and confirm her current address of record.  Document all attempts to verify the appellant's address in the claims file.

2.  Then, submit the appropriate release of information forms where necessary and obtain private treatment records from Lee Memorial Health System, to specifically include treatment records dated in May 2008. 
3.  Then, regardless of whether the private treatment records are obtained, request an opinion from an appropriate VA physician as to the etiology of the Veteran's death.

The claims file must be sent to the physician for review. The physician should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's service-connected herniated nucleus pulposus, L4-L5, to include prescribed and over the counter medications for herniated nucleus pulposus, substantially or materially contributed to the upper gastrointestinal bleeding and/or gastric ulcers that resulted in death.

4.  Thereafter, readjudicate the claim for entitlement to service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, provide the appellant and her representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

Department of Veterans Affairs


